Exhibit 10.8
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
DIRECTORS’ STOCK OPTION PLAN
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the AMENDED AND
RESTATED DIRECTORS’ STOCK OPTION PLAN (the “Plan”) for its Non-Employee
Directors. The Plan amends and restates the 1994 Directors’ Stock Option Plan
previously approved by the stockholders at the 1994 Annual Meeting of
Stockholders. The Plan permits the grant of Stock Options that are nonqualified
stock options.
1.2 Purpose of Plan. The purpose of the Plan is to advance the interests of the
Company and its stockholders by attracting and retaining the services of
experienced and knowledgeable Non-Employee Directors and to provide additional
incentive for such Non-Employee Directors to continue to promote and work for
the best interests of the Company and its stockholders through continuing
ownership of the Company’s Common Stock.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning is
plainly required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Board” means the Board of Directors of the Company.
2.3 “Code” means the Internal Revenue Code of 1986, as amended.
2.4 “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan.
2.5 “Common Stock” means the Common Stock of the Company, par value $1 per
share.
2.6 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.7 “Market Value” shall equal the closing market price of shares of Common
Stock reported on the New York Stock Exchange (or any successor exchange that is
the primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.

 

 



--------------------------------------------------------------------------------



 



2.8 “Non-Employee Directors” means directors of the Company who are not also
employees of the Company or any of its subsidiaries; provided, that the
Committee may exclude any Non-Employee Director from participating in the Plan
at any time or from time to time pursuant to an individual agreement or
arrangement with such Non-Employee Director.
2.9 “Retirement” means the reaching of (i) mandatory retirement age for a
director as established by the Board, which is currently 72 years of age; or
(ii) such other age or years of service as shall be determined by the Committee
in its sole discretion or as otherwise may be set forth in the Stock Option
agreement or other grant document with respect to a Non- Employee Director and a
particular Stock Option.
2.10 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, all Stock Options
shall be nonqualified stock options.
SECTION 3
Administration
3.1 Power and Authority. The Committee shall administer the Plan, shall have
full power and authority to interpret the provisions of the Plan and to
supervise the administration of the Plan. The Committee may delegate record
keeping, calculation, payment and other ministerial administrative functions to
individuals designated by the Committee, who may be officers or employees of the
Company or its Subsidiaries. All determinations, interpretations, and selections
made by the Committee regarding the Plan shall be final and conclusive. The
Committee shall make such rules and regulations for the conduct of its business
as it deems advisable. The members of the Committee shall not be paid any
additional fees for their services.
3.2 Grants or Awards; Amendments or Modifications. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine the provisions of Stock Options as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan. The
Committee shall have the authority to amend or modify the terms of any
outstanding Stock Option in any manner, provided that the amended or modified
terms are not prohibited by the Plan as then in effect and provided such actions
do not cause a Stock Option to become subject to Section 409A of the Code,
unless the Committee expressly determines to make a Stock Option subject to
Section 409A of the Code, including, without limitation, the authority to:
(a) modify the terms and conditions of a Stock Option; provided, however, that
any modification of the terms and condition of a Stock Option that increases the
number of shares of the Stock Option other than pursuant to Section 4.2 shall be
considered to be a new grant with respect to such additional shares for purposes
of Section 409A of the Code and such new grant shall be made at Market Value on
the date of grant; (b) extend the term of a Stock Option to a date that is no
later than the earlier of the latest date upon which the Stock Option could have
expired by its terms under any circumstances or the 10th anniversary of the date
of grant (for purposes of clarity, as permitted under Section 409A of the Code,
if the term of a Stock Option is extended at a time when the Stock Option price
equals or exceeds the Market Value, it will not be an extension of the term of
the Stock Option, but instead will be treated as a modification of the Stock
Option and a new Stock Option will be treated as having been granted);
(c) terminate, waive or modify any restrictions relating to a Stock Option; and
(d) accept the surrender of any outstanding Stock Option; provided, that Stock
Options issued under the Plan may not be repriced, replaced, regranted through
cancellation or modified without stockholder approval if the effect of such
repricing, replacement, regrant or modification would be to reduce the exercise
price of then outstanding Stock Options to the same Non-Employee Directors.

 

2



--------------------------------------------------------------------------------



 



3.3 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or has been a member of the Committee, and each person to whom authority is
or has been delegated, shall be indemnified and held harmless by the Company
from and against any cost, liability, or expense imposed or incurred in
connection with such person’s or the Committee’s taking or failing to take any
action under the Plan. Each such person shall be justified in relying on
information furnished in connection with the Plan’s administration by any
appropriate person or persons.
SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in subsection 4.2, a
maximum of 400,000 shares of Common Stock (not including any adjustments
occurring before the date of this amendment pursuant to Section 4.2) shall be
available for Stock Options under the Plan in addition to any shares previously
authorized for issuance under the Plan, as adopted in 1994, plus shares subject
to Stock Options that are canceled, surrendered, modified, exchanged for
substitute Stock Options or expire or terminate prior to the exercise or vesting
of the Stock Options in full and shares that are surrendered to the Company in
connection with the exercise or vesting of a Stock Option, whether previously
owned or otherwise subject to such Stock Options. Such shares shall be
authorized and may be either unissued or treasury shares.
4.2 Adjustments.
(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and kind of securities subject to Stock Options and
reserved for issuance under the Plan, including, without limitation, the number
of shares to be granted pursuant to subsection 5.1, together with applicable
exercise prices, as well as the number of shares available for issuance under
the Plan, shall be adjusted appropriately. No fractional shares shall be issued
pursuant to the Plan and any fractional shares resulting from such adjustments
shall be eliminated from the respective Stock Options.
(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the persons who were stockholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Stock Options (including exercise prices) and reserves for Stock
Options under this Plan shall be adjusted in such manner and at such time as
shall be equitable under the circumstances. It is intended that in the event of
any such transaction, Stock Options under this Plan shall entitle the holder of
each Stock Option to receive upon exercise, in lieu of or in addition to shares
of Common Stock, any other securities, money and/or property receivable upon
consummation of any such transaction by holders of Common Stock with respect to
each share of Common Stock outstanding immediately prior to the effective time
of such transaction; upon any such adjustment, holders of Stock Options under
this Plan shall have only the right to receive in lieu of or in addition to
shares of Common Stock such other securities, money and/or other property as
provided by the adjustment. If the agreement, resolution or other document
approved by the Board to effect any such transaction provides for the adjustment
of Stock Options under the Plan in connection with such transaction, then the
adjustment provisions contained in such agreement, resolution or other document
shall be final and conclusive.

 

3



--------------------------------------------------------------------------------



 



SECTION 5
Stock Options
5.1 Grant. Subject to adjustment as provided in subsection 4.2, a Stock Option
to purchase a number of shares of Common Stock that have a Market Value equal to
three times the annual director retainer fee then in effect shall be granted
automatically on the date of the 2002 Annual Meeting of Stockholders and the
date of each annual meeting thereafter to each director of the Company who is,
at the close of each such annual meeting, a Non-Employee Director. In addition,
each Non- Employee Director shall at the time of his or her initial election or
appointment to the Board be granted a Stock Option to purchase a number of
shares of Common Stock that have a Market Value equal to six times the annual
director retainer fee then in effect; provided, that any person that is or at
any time has been an employee of the Company or any of its subsidiaries shall
not be entitled to the award provided in this sentence. Stock Options shall be
subject to such terms and conditions, consistent with the other provisions of
the Plan, as may be determined by the Committee in its sole discretion.
5.2 Stock Option Agreements. Stock Options shall be evidenced by Stock Option
agreements containing such terms and conditions, consistent with the provisions
of the Plan, as the Committee shall from time to time determine. Each Stock
Option agreement shall conclusively evidence, by the Non-Employee Director’s
signature thereon, that it is the intent of the Non-Employee Director to
continue to serve as a director of the Company for the remainder of his or her
term during which the Stock Option was granted.
5.3 Stock Option Price. The per share Stock Option price shall be one hundred
percent (100%) of the Market Value of Common Stock on the date of grant.
5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or in
shares of Common Stock (including Common Stock to be received upon a
simultaneous exercise) or other consideration substantially equivalent to cash.
When appropriate arrangements are made with a broker or other institution,
payment may be made by a properly executed exercise notice directing delivery of
shares to a broker, together with irrevocable instructions to the broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
exercise price.

 

4



--------------------------------------------------------------------------------



 



5.5 Limits on Exercisability. Stock Options shall be exercisable for a period
not to exceed 10 years from the date of grant. At the time of the exercise of a
Stock Option, the holder of the Stock Option, if requested by the Committee,
must represent to the Company that the shares are being acquired for investment
and not with a view to the distribution thereof.
5.6 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or permits (before or after
the Stock Option grant) or unless the Stock Option agreement or grant provides
otherwise, Stock Options granted under the Plan may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution, and, as a condition to any
transfer permitted by the Committee or the terms of the Stock Option agreement
or grant, the transferee must execute a written agreement permitting the Company
to withhold from the shares subject to the Stock Option a number of shares
having a Market Value at least equal to the amount of any federal, state, local
and foreign withholding or other taxes associated with or resulting from the
exercise of a Stock Option. All provisions of a Stock Option that are determined
with reference to the Non-Employee Director shall continue to be determined with
reference to the Non-Employee Director after any transfer of a Stock Option. All
Stock Options granted to a Non-Employee Director shall be exercisable during the
Non-Employee Director’s lifetime only by such Non-Employee Director or the legal
representative acting in the name of the Non-Employee Director.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
5.7 Termination of Directorship. Unless the Committee otherwise consents or
permits (before or after the Stock Option grant) or unless the Stock Option
agreement or grant provides otherwise:
(a) General. If a Non-Employee Director ceases to be a director of the Company
for any reason other than the Non-Employee Directors death, disability, or
Retirement, the Non-Employee Director may exercise his or her Stock Options only
for a period of three months after such termination of director status.
(b) Death. If a Non-Employee Director dies either while a director of the
Company or after the termination of his or her directorship, Stock Options
issued to such Non-Employee Director shall be exercisable by the personal
representative of such Non-Employee Director or other successor to the interest
of the Non-Employee Director for one year after the Non-Employee Director’s
death.
(c) Disability. If a Non-Employee Director ceases to be a director of the
Company due to the Non-Employee Director’s disability, the Non-Employee Director
may exercise a Stock Option for a period of one year following such termination
of directorship.
(d) Non-Employee Director Retirement. If a Non-Employee Director ceases to be a
director due to Retirement, any Stock Option granted under the Plan may be
exercised during the remaining term of the Stock Option.

 

5



--------------------------------------------------------------------------------



 



SECTION 6
General Provisions
6.1 No Rights to Awards. Except as otherwise provided in subsection 5.1, no
Non-Employee Director or other person shall have any claim to be granted any
Stock Option under the Plan, and there is no obligation of uniformity of
treatment of Non-Employee Directors or holders or beneficiaries of Stock Options
under the Plan. To the extent consistent with the Plan, the terms and conditions
of Stock Options and the determination of the Committee to grant a waiver or
modification of any Stock Option and the terms and conditions thereof need not
be the same with respect to each Non-Employee Director.
6.2 Compliance With Laws; Listing and Registration of Shares. All Stock Options
granted under the Plan (and all issuances of Common Stock or other securities
under the Plan) shall be subject to all applicable laws, rules, and regulations,
and to the requirement that if at any time the Committee shall determine, in its
discretion, that the listing, registration, or qualification of the shares
covered thereby upon any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the grant of such Stock
Option or the issue or purchase of shares thereunder, such Stock Option may not
be exercised in whole or in part, or the restrictions on such Stock Option shall
not lapse, unless and until such listing, registration, qualification, consent,
or approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.
6.3 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company from adopting or continuing in effect other or
additional compensation arrangements, including the grant of stock options and
other stock-based awards, and such arrangements may be either generally
applicable or applicable only in specific cases.
6.4 No Right to Directorship. The grant of a Stock Option shall not be construed
as giving a Non-Employee Director the right to be retained as a director of the
Company. A Non-Employee Director may be removed from his or her directorship in
accordance with the Company’s Amended and Restated Bylaws, Certificate of
Incorporation, as amended, or applicable law, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement with a Non-Employee Director.
6.5 Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Michigan and applicable federal law.
6.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.

 

6



--------------------------------------------------------------------------------



 



SECTION 7
Amendment
The Board may from time to time amend the Plan as it considers proper and in the
best interests of the Company; provided, however, that the Plan may not be
amended more than once every six months, other than to comport with changes in
the Code, the Employee Retirement Income Security Act, or the rules thereunder;
provided further, that without stockholder approval no such amendment shall be
effective that would require stockholder approval pursuant to the rules of the
New York Stock Exchange or any other exchange upon which the Company’s Common
Stock is traded; and provided further that the Plan may not be amended in any
way that causes the Plan to fail to comply with or be exempt from Section 409A
of the Code, unless the Board expressly determines to amend the Plan to be
subject to Section 409A of the Code. In addition, no termination, amendment, or
modification of the Plan shall become effective with respect to any Stock Option
previously granted under the Plan without the prior written consent of the
Non-Employee Director holding such Stock Option, unless such termination,
amendment, or modification operates solely to the benefit of the Non-Employee
Director, except according to the terms of the Plan or the Stock Option
agreement.
SECTION 8
Effective Date and Duration of the Plan
This Plan as amended and restated shall take effect April 25, 2002, subject to
approval by the stockholders at the 2002 Annual Meeting of Stockholders or any
adjournment thereof or at a Special Meeting of Stockholders. The Board may
terminate the Plan at any time and, unless earlier terminated by the Board, the
Plan shall terminate on April 24, 2012. No Stock Option shall be granted under
the Plan after such date.
As amended October 9, 2008.

 

7